Case 4:19-cv-11268-MFL-APP ECF No. 40 filed 05/11/20      PageID.200    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WESTLEY JOHNSON,

      Plaintiff,                                  Case No. 19-cv-11268
                                                  Hon. Matthew F. Leitman
v.

COLIN LALONDE,

     Defendant.
__________________________________________________________________/

             ORDER TERMINATING AS MOOT PLAINTIFF’S
                MOTION TO COMPEL COMPLIANCE
             WITH SETTLEMENT AGREEMENT (ECF No. 36)

      In a letter filed with the Court on April 30, 2020, Plaintiff Westley Johnson

asked the Court to require Defendant’s counsel to change the form in which certain

settlement payments were being made. (See Johnson Letter, ECF No. 36,

PageID.191.) The Court treated Johnson’s letter as a motion to compel Defendant

to comply with the parties’ settlement agreement, and it ordered Defendant to

respond to the motion. (See Order, ECF No. 38.)

      Defendant filed his response on May 5, 2020. (See Resp., ECF No. 36.) In

that response, Defendant informed the Court that he has changed the method of

payment “as requested by [Johnson].” (Id., PageID.198.) Accordingly, because




                                        1
Case 4:19-cv-11268-MFL-APP ECF No. 40 filed 05/11/20      PageID.201    Page 2 of 2




Defendant has complied with Johnson’s request, the Court TERMINATES

Johnson’s motion (ECF No. 38) without prejudice as moot.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 11, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 11, 2020, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
